Citation Nr: 1701102	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  13-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for left upper extremity (LUE) radiculopathy, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to February 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before the undersigned in May 2014 and delivered sworn testimony via video conference hearing in Columbia, South Carolina; a transcript of that hearing is of record.

In May 2015, the Board, in pertinent part, remanded these matters for additional development.  

The issue of entitlement to service connection for LUE radiculopathy, to include as secondary to service-connected left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for bilateral shin splints as that matter was granted in a July 2015 rating decision.

CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for bilateral shin splints.  38 U.S.C.A. § 7105 (d) (5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

By a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated the Board's May 2015 grant of service connection for bilateral tendonitis, and include shin splints as part of the rated disability, and assigned an initial 10 percent rating, effective November 30, 2009.  While the Board had separated the disorder into two distinct issues in the May 2015 decision, namely bilateral tendinitis and bilateral shin splints, the AOJ rated the issue singularly as bilateral tendonitis with shin splints.  In this regard, separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2016).   

Here, the bilateral shin splints disorder is already contemplated in the grant of service connection for bilateral tendonitis with shin splints.  "Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury.  See Paul L. Leibert, Shin Splints, MERCK MANUALS (October 2014), http://www.merckmanuals.com/professional/injuries-poisoning/sports-injury/shin-splints.  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1742 (30th ed. 2003).

In light of the above, there is no case or controversy currently before the Board as the claim for service connection for bilateral shin splints has been resolved entirely in the Veteran's favor.  Consequently, the appeal with respect to his issue must be dismissed.  


ORDER

The claim of entitlement to service connection for bilateral shin splints is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Pursuant to the Board's May 2015 remand instructions, the Veteran was afforded a VA examination in September 2015.  The VA examiner stated that the current complaints of LUE neuropathy were not present during active service and only became evident after an October 2014 fall.  He opined that there is no electrodiagnostic evidence of involvement of the radicular nerves that could be ascribed to the March 2003 left shoulder injury.  Concluding that it is less likely than not that the current LUE neuropathy was caused by or related to or aggravated beyond natural progression by the service-connected left shoulder disability, the examiner stated that the ulnar nerve neuropathy diagnosed in the left elbow is far from the shoulder injury incurred in active service.  The September 2015 VA medical opinion indicated, in effect, that it is unlikely that the Veteran's LUE radiculopathy was incurred in service, or caused or aggravated by her service-connected left shoulder disability.  The opinion placed great weight on the lack of documentation in the Veteran's STRs and post-service treatment records of neurological conditions of the LUE, prior to an October 2014 post-service fall.

However, the September 2015 VA examiner failed to address that at several points during the Veteran's service and post-service, she complained of left arm and hand pain, tingling, and numbness, even before the October 2014 fall.  During the May 2014 hearing, the Veteran testified to experiencing sharp pain and numbness from her left shoulder, through her arm, and to her hand.  In an April 2016 letter, the Veteran continued to assert that she has had pain in her left arm and left hand for the past 14 years.  Therefore, it appears that the examiner did not consider the Veteran's credible statements as to onset of symptoms in service and continuing thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

Additionally, while the VA examiner stated there was no involvement of the radicular nerves that could be ascribed to the left shoulder injury, he did not opine as to whether the diagnosed impingement syndrome or ulnar nerve neuropathy, consistent with cubital tunnel syndrome in the Veteran's left elbow, could have been a direct result of the March 2003 fall in service or as secondary to the service-connected left shoulder disability.  See Ortho Atlanta and Pinnacle Orthopaedics Treatment Records, September to October 2015.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, who has not previously examined the Veteran, to determine the etiology of any additionally diagnosed left upper extremity disability (noting that the Veteran is service connected for acromioclavicular separation of the left shoulder). The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should reconcile the opinion with all other opinions of record.  A complete rationale for the opinion must be provided.  The examiner should provide the following:

(a) Clearly identify all diagnosed left upper extremity disabilities. In doing so, the examiner should clearly consider all left upper extremity disabilities diagnosed during the course of the appeal, to include, but not limited to impingement syndrome and mild ulnar nerve compression, and attempt to reconcile the various diagnoses. 

(b)  Provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any additionally diagnosed LUE disability is etiologically related to service, including as a result of the March 2003 fall.  The examiner must consider the Veteran's statements regarding onset of left arm and hand pain and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left upper extremity disability that is proximately due to or caused by service-connected acromioclavicular separation of the left shoulder disability. 

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has a left upper extremity disability that is aggravated (increased in severity beyond the normal course of the condition) by service-connected acromioclavicular separation of the left shoulder disability. 

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


